The Court having granted defendant’s petition for certification, 89 N.J. 409 (1982), and having carefully reviewed the record and the briefs of the parties and having duly considered the arguments of counsel, and good cause appearing; It is ORDERED that the judgment of the Superior Court, Appellate Division, is summarily reversed, and the order of the trial court is reinstated; and it is further ORDERED that the matter is remanded to the Superior Court, Law Division, for further proceedings consistent with its order enforcing the parties’ settlement.